EXAMINER’S AMENDMENT
Applicant canceled claims 3, 9-11 and 16.
In view of the amendment, previous 102(a)(1) and 103 rejections over Emmerling et al’358 are hereby withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Andrzejak (attorney for applicant) on December 28, 2021.
The application has been amended as follows: 

In Claim 1, on the last two lines, change “ethanol, and/or decame-thylcyclopentasiloxane.” to --- free of ethanol, and free of decamethylcyclopentasiloxane. ---.
In Claim 2, line 3, change “20.0%,” to --- 20.0% by weight, ---.
In Claim 4, line 2, insert --- the --- between “of” and “at least”.
In Claim 5, line 2, insert --- the --- between “of” and “at least”.
In Claim 6, line 2, insert --- the --- between “of” and “at least”.
In Claim 7, line 2, insert --- the --- between “of” and “at least”.
In Claim 14, line 3, change “14.0,%,” to --- 14.0% by weight, ---.
In Claim 15, line 3, change “8.0,%,” to --- 8.0% by weight, ---.

It is to be noted that the Examiner’s amendment on claim 1 is being made because the previous limitation “wherein the deodorant emulsion is free of aluminum salts, ethanol, and/or decamethylcyclopentasiloxane” sounds confusing and indefinite (in Paragraph 2 of the last Office Action, the Examiner explained how she interpreted such limitation, and based on such interpretation, the Examiner indicated allowable subject matter of previous claims 3 and 16, which applicant then incorporated into instant claim 1 in their amendment so as to overcome the 102(a)(1) and 103 rejections over Emmerling et al’358).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Emmerling et al’358 does not teach or suggest instant deodorant emulsion of claim 1, wherein the deodorant emulsion is free of aluminum salts, free of ethanol and free of decamethylcyclopentasiloxane, as required in instant claim 1: in addition to the required components of claim 1, Emmerling’s formulation of Example 6 also contains REACHTR 301 (aluminum sesquichlorohydrate – aluminum salt) and DOW Corning 345 Fluid (decamethylcyclopentasiloxane) (the formulation is free of ethanol).  Thus, Emmerling does not teach or suggest instant deodorant emulsion of claim 1, wherein the deodorant emulsion is free of aluminum salts, free of ethanol and free of decamethylcyclopentasiloxane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 28, 2021